FILED
                             NOT FOR PUBLICATION                            MAR 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROHVICJ LOPEZ Y LOPEZ,                           No. 12-70483

               Petitioner,                       Agency No. A070-945-380

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Rohvicj Lopez Y Lopez, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s order denying his motion to reopen deportation

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, and review de

novo questions of law. Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008).

We deny the petition for review.

      The agency did not abuse its discretion in denying Lopez Y Lopez’s motion

to reopen where one of his counsel of record was properly served with written

notice by certified mail of the next scheduled hearing at which Lopez Y Lopez did

not appear. See 8 U.S.C. § 1252b(a)(2)(A) (repealed 1996) (written notice shall be

given by certified mail to the alien or to the alien’s counsel of record); Garcia v.

INS, 222 F.3d 1208, 1209 (9th Cir. 2000) (per curiam) (notice to attorney of record

constitutes notice to alien). Lopez Y Lopez’s due process claim therefore fails.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice

to prevail on a due process challenge).

      PETITION FOR REVIEW DENIED.




                                           2                                     12-70483